EXHIBIT 10.2




THE SHARES UNDERLYING THIS CONVERTIBLE NOTE AND THE CONVERTIBLE NOTE HAVE NOT
BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.




CONVERTIBLE NOTE




$300,000

July 21, 2014







FOR VALUE RECEIVED, Aspen Group, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of Michael Mathews (together with his
permitted successors and assigns, the “Holder”) at 224 W. 30th Street Suite 604,
New York, NY 10001, or at such other office as the Holder designates in writing
to the Company, the principal sum of Three Hundred Thousand and No/100 Dollars
($300,000.00), with unpaid interest thereon, on or before January 1, 2016 (the
“Maturity Date”), if not paid or converted sooner. This Convertible Note
replaces one issued to the Holder on September 25, 2013, which replaced one
issued to the Holder on December 18, 2012, which replaced one issued to the
holder on September 4, 2012, which replaced one issued to the Holder on March
13, 2012.




1.

General Provisions




(a)

Interest Rate.   Interest payable on this Note shall accrue at the rate of
Nineteen/One Hundred Percent (0.19%) per annum.  Accrued interest will be
payable on the Maturity Date, accelerated or otherwise, when the principal and
remaining accrued but unpaid interest shall be due and payable.




(b)

Prepayment.  This Note may be paid prior to the Maturity Date, without penalty.
 Such determination by the Company to prepay shall be made by the vote of a
majority of the disinterested directors of the Company. Interest shall accrue
through the actual payment date.




2.

Conversion to Common Stock.   




(a)

Conversion Upon Election of Holder. The Holder shall be entitled upon (i) five
days prior written notice to the Company (the “Conversion Notice”) and (ii) the
satisfaction of the requirements set forth in Section 2(d), to convert any part
of the outstanding balance of this Note into a number of fully paid and
nonassessable shares of the Company’s common stock (the “Common Stock”).
 Notwithstanding the preceding, following the Conversion Notice, the Company
shall have the option to prepay that portion of the Note being converted by
providing written notice to Holder within three business days following the
Conversion Notice. Such





1







--------------------------------------------------------------------------------

determination by the Company to prepay shall be made by the vote of a majority
of the disinterested directors of the Company.




(b)

Conversion Price.  The outstanding balance to be converted pursuant to Section
2(a) shall be convertible into the number of shares of Common Stock, which
results from dividing such outstanding balance to be converted by the Conversion
Price. The “Conversion Price” shall initially be $1.00 per share of Common
Stock.  The Conversion Price shall be subject to adjustment pursuant to Section
3 from time to time.  Following each adjustment, such adjusted Conversion Price
shall remain in effect until a further adjustment hereunder.  




(c)

Fractional Shares.  No fractional share of Common Stock shall be issued upon
conversion of this Note. In lieu of a fractional share, the Holder shall be paid
the value based upon Fair Market Value. Fair Market Value shall mean:




(i) if the Company’s Common Stock is traded on a national securities exchange,
then the closing price of the Common Stock on the date notice of conversion is
given; or




(ii) if the Company’s Common Stock is not traded on a national securities
exchange, then the last reported sales price of the Common Stock on the
principal trading market on the date notice of conversion is given.




Notwithstanding the foregoing, if there is no last reported sales price or, for
the day in question, then Fair Market Value shall be determined as of the latest
day prior to such day for which such last reported sales prices are available,
unless such securities have not been traded any market in any of (i) through
(ii) above for 30 or more days immediately prior to the day in question, in
which case the Fair Market Value shall be determined in good faith by, and
reflected in a formal resolution of, the board of directors of the Company.




(d)

Mechanics of Conversion. Before the Holder shall be entitled to convert this
Note into shares of Common Stock in connection with a conversion pursuant to
Section 2(a), the Holder shall surrender this Note (or, if the Holder alleges
that this Note has been lost, stolen or destroyed, an affidavit of loss and
agreement reasonably acceptable to the Company to indemnify the Company against
any claim that may be made against the Company on account of the alleged loss,
theft or destruction of such original promissory note), at the office of the
Company together with written notice that the Holder elects to convert all or
any portion of this Note and, if applicable, any event on which such conversion
is contingent.  The notice shall state the Holder’s name or the names of the
nominees in which such Holder wishes the certificate or certificates for shares
of Common Stock to be issued.  If required by the Company, this Note shall be
endorsed or accompanied by an investment letter in customary form and a written
instrument or instruments of transfer, in form reasonably satisfactory to the
Company, duly executed by the Holder or his, her or its attorney duly authorized
in writing.




(e)

New Promissory Note.  In the event less than all of the remaining balance of
this Note is converted, the Company shall promptly issue to the Holder a similar
promissory note representing the outstanding balance of this Note.





2







--------------------------------------------------------------------------------




3.

Adjustments.  




(a)

Adjustment Upon Common Stock Event.  At any time or from time to time after the
date hereof (the “Original Issue Date”), upon the happening of a Common Stock
Event (as hereinafter defined), the Conversion Price shall, simultaneously with
the happening of such Common Stock Event, be adjusted by multiplying the
Conversion Price in effect immediately prior to such Common Stock Event by a
fraction, (i) the numerator of which shall be the number of shares of Common
Stock issued and outstanding immediately prior to such Common Stock Event, and
(ii) the denominator of which shall be the number of shares of Common Stock
issued and outstanding immediately after such Common Stock Event, and the
product so obtained shall thereafter be the Conversion Price.  The Conversion
Price shall be readjusted in the same manner upon the happening of each
subsequent Common Stock Event.  As used herein, the term “Common Stock Event”
shall mean (i) the issue by the Company of additional shares of Common Stock as
a dividend or other distribution on outstanding Common Stock, (ii) a subdivision
of the outstanding shares of Common Stock into a greater number of shares of
Common Stock, or (iii) a combination of the outstanding shares of Common Stock
into a smaller number of shares of Common Stock.




(b)

Adjustments for Other Dividends and Distributions.  If at any time or from time
to time after the Original Issue Date the Company pays a dividend or makes
another distribution to the holders of the Common Stock payable in securities of
the Company, other than an event constituting a Common Stock Event, then in each
such event provision shall be made so that the Holder shall receive upon
conversion thereof, in addition to the number of shares of Common Stock
receivable upon conversion thereof, the amount of securities of the Company
which the Holder would have received had this Note been converted into Common
Stock on the date of such event (or such record date, as applicable) and had
they thereafter, during the period from the date of such event (or such record
date, as applicable) to and including the conversion date, retained such
securities receivable by them as aforesaid during such period, subject to all
other adjustments called for during such period under this Section 3 with
respect to the rights of the Holder or with respect to such other securities by
their terms.




(c)

Adjustment for Reclassification, Exchange and Substitution.  If at any time or
from time to time after the Original Issue Date the Common Stock issuable upon
the conversion of this Note is changed into the same or a different number of
shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than by a Common Stock Event or a stock
dividend, reorganization, merger, or consolidation provided for elsewhere in
this Section 3), then in any such event, but subject to Section 2, the Holder
and the Company shall have the right thereafter to convert this Note into the
kind and amount of stock and other securities and property receivable upon such
recapitalization, reclassification or other change by holders of the number of
shares of Common Stock into which this Note could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.








3







--------------------------------------------------------------------------------



(d)

Reorganizations, Mergers and Consolidations.  If at any time or from time to
time after the Original Issue Date there is a reorganization of the Company
(other than a recapitalization, subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Section 3) or a merger or
consolidation of the Company with or into another corporation (except a
Liquidation Event), then, as a part of such reorganization, merger or
consolidation, provision shall be made so that the Holder thereafter shall be
entitled to receive, upon conversion of this Note, the number of shares of stock
or other securities or property of the Company, or of such successor corporation
resulting from such reorganization, merger or consolidation, to which a holder
of Common Stock deliverable upon conversion would have been entitled on such
reorganization, merger or consolidation.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section 3
with respect to the rights of the Holder after the reorganization, merger or
consolidation to the end that the provisions of this Section 3 (including
adjustment of the Conversion Price then in effect and number of shares issuable
upon conversion of this Note) shall be applicable after that event and be as
nearly equivalent to the provisions hereof as may be practicable.  This Section
3 shall similarly apply to successive reorganizations, mergers and
consolidations.




4.

Event of Default.




(a)

For purposes of this Note, an “Event of Default” means:

 

(i)   the Company shall default in the payment of interest and/or principal on
this Note within five business days after the Company’s receipt of notice of
default from the Holder;

 

(ii)   the Company shall fail to materially perform any covenant, term,
provision, condition, agreement or obligation of the Company under this Note
(other than for non-payment) and such failure shall continue uncured for a
period of  20 business days after notice from the Holder of such failure (or if
such breach is not capable of being cured with such 20 business day period but
the Company commences to cure and diligently and continuously acts to cure such
breach, such longer period as may be necessary to cure such breach);




(iii)   an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) liquidation, reorganization or other relief in
respect of the Company or any of their debts, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or for a substantial part of any of its assets, and, in any such case,
such proceeding or petition shall continue undismissed 30 days or an order or
decree approving or ordering any of the foregoing shall be entered; or




(iv)

the Company shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 4(a)(iii),
(C)  apply for or consent to the appointment





4







--------------------------------------------------------------------------------

of a receiver, trustee, custodian, conservator or similar official for the
Company or for a substantial part of its assets, (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(E) make a general assignment for the benefit of creditors or (F) take any
action for the purpose of effecting any of the foregoing.




 

(b)

Upon the occurrence of an Event of Default, the Holder shall have the right (but
not the obligation) to declare the unpaid principal balance of this Note, and
all interest and fees accrued thereon, immediately due and payable in full.
Failure to exercise such option shall not constitute a waiver of the right to
exercise the same in the event of any subsequent Event of Default.




5.

Miscellaneous.




(a)

Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.




(b)

Waivers.  The Company hereby waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this instrument.

 

(c)

Usury.  In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note, and any
surplus thereafter shall immediately be refunded to the Company.

 

(d)

Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified only by an instrument in writing signed by the party against which
enforcement of the same is sought.

 

(e)

Notices.  All notices, offers, acceptance and any other acts under this Note
(except payment) shall be in writing, and shall be sufficiently given if
delivered to the addressees in person, by FedEx or similar receipted next
business day delivery, or by email delivery followed by overnight next business
day delivery as follows:




(i)

If to the Holder, to:

Michael Mathews

224 W. 30th Street Suite 604

New York, NY 10001

Email:  michael.mathews@aspen.edu








5







--------------------------------------------------------------------------------



(ii)

If to the Company, to:

Aspen Group, Inc.

224 W. 30th Street Suite 604

New York, NY 10001

Janet.Gill@aspen.edu

Chief Financial Officer




or to such other address as any of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery.




(f)

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).

 

(g)

Successors and Assigns.  Upon any endorsement, assignment, or other transfer of
this Note by the Holder or by operation of law, the term “Holder,” as used
herein, shall mean such endorsee, assignee, or other transferee or successor to
the Holder, then becoming the holder of this Note.  This Note shall inure to the
benefit of the Holder and its successors and assigns and shall be binding upon
the undersigned and their successors and assigns.  The term “Company” as used
herein, shall include the respective successors and assigns of the Company and
any other obligor.

 

(h)

Governing Law.  This Note shall be governed by, and construed in accordance
with, the internal laws of the State of New York without reference to principles
of conflicts of laws. Any action, proceeding or claim against it arising out of,
or relating in any way to, this Note must only be brought and enforced in the
courts of the State of New York or of the United States of America located in
the County of New York, State of New York, and Company and Holder irrevocably
submit to such jurisdiction for such purpose. Company and Holder hereby
irrevocably waive any objection to such exclusive jurisdiction or inconvenient
forum.










[Signature Page to Follow]








6







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.




Aspen Group, Inc.

 

 

 

 

 

 

By:

 

 

Janet Gill

Chief Financial Officer
























































































































7





